It seems to be clear that the dominant purpose of the statute is to create an inter-county system of connected hard-surfaced public roads co-extensive with the State, and that its secondary purpose, which regards the State as a whole, is to connect the principal centers of population by higher types of roads than can be constructed generally with the available funds, so far as it can be done with 1500 miles of road. It does not of course contemplate two highway systems, but one with two objectives.
In creating "a state-wide connected system of hard-surfaced roads," the statute places the emphasis on the county, makes it the unit of the system. It takes up the counties one at a time, in alphabetical order, and specifically describes and marks out the routes therein along which roads "shall be located, acquired, constructed, reconstructed and improved." When the routes so marked out in the several counties are visualized as a whole they form a connected system, and this the statute constitutes the "State Highway System."
Having created the State Highway System from the routes specifically laid out in the several counties, the statute next empowers the Highway Commission to designate such of those routes as are to be used for the construction of the higher-type roads and after so selecting them to make such changes in them as it may deem necessary "in the interest of economy and directness of routes." The extent to which changes may be made in the routes selected for higher-type roads is the subject of contention, appellants insisting that the Commission's power is limited in that respect to making changes between the points designated by the statute in laying out the routes, and respondent contending that no such limitation is imposed. That was the sharply defined issue presented on the hearing, and is the only one touching the Commission's power with respect to making changes in routes dealt with by the principal opinion, in which I concur. However, the argument was strenuously pressed by the appellants that a holding that the Commission *Page 273 
could vary the routes selected for the higher-type roads from the specific points designated by the Legislature in laying them out would in effect be that the Commission has the unrestrained power, if it desires to exercise it, of building the higher-type roads on air lines between larger cities of the State, wholly ignoring statutory routes. But the premises do not warrant the conclusion. The power given to make changes is limited not only by the express language, "in the interest of economy and directness of routes," but by the implication of the statute as a whole, which clearly discloses its dominant purpose, namely, to provide local and inter-county communication by means of state-maintained hard-surfaced public roads. The specific right to participate in such use of hard-surfaced roads is conferred by the statute upon the people of every county in the State, the extent of that right as respects any one county being measured by the location and mileage of the roads which the statute prescribes for that county. And any change of routes which operates to substantially abridge or impair the right so conferred is beyond the power of the Commission. The change which is the subject of this controversy does not, in my opinion, effect such an abridgment or impairment.
To what is said in the principal opinion in exposition of the statute I desire to add some observations which I think are pertinent.
The State Highway System was not made up of public roads existing at the time of the passage of the act. Note the language of Section 29: "There is hereby created and established a state-wide connected system of hard-surfaced public roads, . . . which shall be located, acquired, constructed, reconstructed andimproved . . . along the following described routes." In the description of the routes by counties which immediately follows there is not a single reference to an existing public road or survey. Nor does the next section (Section 30) refer to surveys previously made as descriptive of the routes; it merely provides that such surveys *Page 274 
shall be utilized whenever practicable. The only means given for ascertaining the routes intended are named points and general directions, and the general directions are merely incidental, performing no other function than that of identifying the points designated. Take for example the east-and-west route across Callaway County as described by the statute: "Beginning at the Callaway-Boone county-line near Millersburg, thence south and east through Millersburg to Fulton, thence north and east through Calwood to Williamsburg to the Callaway-Montgomery county-line." The route is definitely fixed only as to the points named. Any conceivable line drawn from a point on the Callaway-Boone county-line near Millersburg south and east through Millersburg to Fulton, thence north and east through Calwood to Williamsburg to the Callaway-Montgomery county-line would fall within the statutory description. It is apparent therefore that the only possible way in which a change can be effected in the route asprescribed by the statute is to vary it from one or more of the points named. If the proviso at the close of Section 29 does not contemplate that, it is entirely meaningless. The statute in not designating the courses and distances to be run in connecting up the points named on the several routes left the determination of the routes in that respect to the unfettered judgment of the Commission or its engineer. And when routes are marked out following the general directions indicated and connecting the points named in the statute, the Commission or its engineer adopting such courses and distances in surveying them as it or he deems proper, they, regardless of their departures from existing roads and surveys, are the statutory routes, and not changes
in such routes.
It does not seem to me that the proviso just referred to is called upon to perform any unusual function in order that it may aid in making the legislative intent manifest. Read Section 29 as a whole, including the proviso: It first declares that the State Highway System "shall consist of highways along the following described *Page 275 
routes;" it then specifically describes the routes; and immediately following the descriptions of the routes it provides that such of them as may thereafter be designated for the construction of higher-type roads may be changed. In other words, the routes of all the roads constituting the State Highway System are definitely fixed, with the exception of those which the Commission may select for the construction of higher-type roads; those may be changed.